 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
        LANA STEWART,
 6                           Plaintiff,
                                                        C18-383 TSZ
 7         v.
                                                        ORDER
 8      PEOPLE’S BANK,
 9                           Defendant.

10
            Counsel having telephonically advised the Court that this matter has been
11
     resolved, and it appearing that no issue remains for the Court’s determination,
12
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
13
     prejudice and without costs.
14
            In the event settlement is not perfected, either party may move to reopen and trial
15
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
16
            The Clerk is directed to send a copy of this Order to all counsel of record.
17
            IT IS SO ORDERED.
18
            Dated this 22nd day of March, 2019.
19

20

21
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
22

23

     ORDER - 1
